DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims 1-11, 13 do not fall within at least one of the four categories of patent eligible subject matter because the claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. As such, they fail to fall within a statutory category. They are, at best, functional descriptive material per se.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chow et al. (US 2017/0048216 A1), hereinafter “Chow”. 

As per claims 1, 12-13, Chow teaches an information processing device comprising:
“an acquisition unit configured to acquire information regarding authenticity of arbitrary data, the information being generated on a basis of management data of a P2P database” at [0129]-[0134];
(Chow teaches the system 140 receives the unverified document image from a client device 102, 104, 106, generates a hash value of the unverified document image, retrieves the hash value of the original document from the distributed ledger, compares the hash value of the original document retrieved from the distributed ledger with the hash value generated for the unverified document image. If the hash value match, the unverified document image is a true and correct copy of the 
“a provision unit configured to provide the information regarding authenticity of arbitrary data to a device not including the P2P database” at [0135].
(Chow teaches if the hash values match and the unauthenticated document is authenticated, the system 140 generates an authentication message that is transmitted to the verifying party 108, 110, 112. The authentication message verified the authenticity of the unverified document image)

As per claim 2, Chow teaches the device of claim 1, wherein “the information regarding authenticity of arbitrary data is information regarding whether or not the arbitrary data or data uniquely specifying the arbitrary data is included in the management data” at [0133]-[0134].

As per claim 3, Chow teaches the device of claim 2, wherein “the data uniquely specifying the arbitrary data is a hash value of the arbitrary data” at [0133]-[0134].

As per claim 4, Chow teaches the device of claim 2, further comprising: “a confirmation control unit configured to control confirmation as to whether or not the arbitrary data or the data uniquely specifying the arbitrary data is included on the management data” at [0135]-[0136].

As per claim 5, Chow teaches the device of claim 4, wherein “the confirmation control unit controls the confirmation on a basis of a predetermined rule regarding a type of the arbitrary data, a confirmation history of the arbitrary data, metadata of the arbitrary data, a number or a size of the arbitrary data, presence or absence of an abnormal value in the arbitrary data, or presence or absence of a predetermined keyword in the arbitrary data” at [0128]-[0134].

As per claim 6, Chow teaches the device of claim 5, wherein “the provision unit provides a user with information to be used for judgment for necessity of the confirmation, information recommending the confirmation, or information forcing the confirmation on a basis of the predetermined rule, and the confirmation control unit controls the confirmation on a basis of an input from the user” at [0047]-[0057].

As per claim 7, Chow teaches the device of claim 4, wherein “the confirmation control unit controls the confirmation for a plurality of devices each including the P2P database” at [0060]-[0064].

As per claim 8, Chow teaches the device of claim 4, further comprising “a registration control unit configured to control registration of history information regarding the confirmation for the P2P database” at [0060]-[0077].

As per claim 9, Chow teaches the device of claim 1, further comprising “an acquisition control unit configured to control acquisition of data from the P2P database in a case where inauthenticity of the arbitrary data has been confirmed” at [0136].

As per claim 10, Chow teaches the device of claim 1, wherein “the arbitrary data is same as data acquired from the P2P database or data acquired from a cache storage unit that caches data acquired from the P2P database” at [0133]-[0134].

As per claim 11, Chow teaches the device of claim 1, wherein “the P2P database stores blockchain data” at [0022]-[0028].


Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


	
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
November 24 2021